EXHIBIT 10.19

 

PLAINS EXPLORATION & PRODUCTION COMPANY

2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”), made as of the
             day of             , 2003 (the “Grant Date”) by and between Plains
Exploration & Production Company (the “Company”), and              (the
“Grantee”), evidences the grant by the Company of a stock award of restricted
Shares (the “Award”) to the Grantee on such date and the Grantee’s acceptance of
the Award in accordance with the provisions of the Plains Exploration &
Production Company 2002 Stock Incentive Plan, as amended or restated from time
to time (the “Plan”). The Company and the Grantee agree as follows:

 

1. Basis for Award. This Award is made under the Plan pursuant to Section 9
thereof for services to be rendered to the Company by the Grantee.

 

2. Stock Awarded.

 

(a) The Company hereby awards to the Grantee, in the aggregate,             
Shares (“Restricted Stock”), which shall be subject to the restrictions and
conditions set forth in the Plan and in this Agreement.

 

(b) Each certificate issued in respect of the Restricted Stock shall be
registered in the Grantee’s name and deposited by him, together with a share
power endorsed in blank, with the Company and shall bear the following (or a
similar) legend:

 

“THE TRANSFERABILITY OF THIS CERTIFICATE AND

THE COMMON STOCK REPRESENTED HEREBY ARE

SUBJECT TO THE TERMS AND CONDITIONS

(INCLUDING FORFEITURE) CONTAINED IN THE

RESTRICTED STOCK AWARD AGREEMENT DATED AS OF

[                         ], 2003, ENTERED INTO BETWEEN

THE REGISTERED OWNER AND PLAINS EXPLORATION

& PRODUCTION COMPANY”

 

At the expiration of the restrictions, the Company shall redeliver to the
Grantee (or his legal representative, beneficiary or heir) share certificates
for the Shares deposited with it without any legend except as otherwise provided
by the Plan, this Agreement or as otherwise required by applicable law. The
Grantee shall have the right to receive dividends on and to vote the Restricted
Stock while it is held in custody except as otherwise provided by the Plan.
Notwithstanding the foregoing, the Company shall retain custody of all Retained
Distributions made or declared with respect to the Restricted Stock and such
Retained Distributions shall be subject to the same restrictions on terms and
conditions as are applicable to the Restricted Stock.

 

(c) Except as provided in the Plan or this Agreement, the restrictions on the
Restricted Stock covered by this Agreement are that the stock will be forfeited
by the Grantee and all of the Grantee’s rights to such stock shall immediately
terminate without any payment or



--------------------------------------------------------------------------------

 

consideration by the Company, in the event of any sale, assignment, transfer,
hypothecation, pledge or other alienation of such Restricted Stock made or
attempted, whether voluntary or involuntary, and if involuntary whether by
process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, without the
written consent of the Committee, excluding the Grantee if he so serves on the
Committee.

 

3. Vesting. The restrictions described in Section 2 of this Agreement will lapse
with respect to one-third (1/3) of the Restricted Stock on the first anniversary
of the Grant Date and with respect to an additional one-third (1/3) of the
Restricted Stock on each of the second and third anniversaries of the Grant
Date, provided the Grantee is still employed by the Company (or any Parent or
Subsidiary) on such vesting dates. All restrictions will lapse with respect to
100% of the Restricted Stock upon (a) Grantee’s death, separation from service
due to Disability, termination of employment by the Company without Cause, or
termination of employment by the Grantee for Good Reason provided that the
Grantee’s employment agreement with the Company provides for a termination of
employment by the Grantee for Good Reason (as defined in such employment
agreement), or (b) a Change in Control of the Company. If the Grantee ceases to
be employed by the Company (or any Parent or Subsidiary) for any other reason at
any time prior to the vesting dates, the unvested Restricted Stock shall
automatically be forfeited upon such cessation of service.

 

4. Compliance with Laws and Regulations. The issuance and transfer of Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Shares may be listed at the time of such
issuance or transfer. The Grantee understands that the Company is under no
obligation to register or qualify the Shares with the Securities and Exchange
Commission (“SEC”), any state securities commission or any stock exchange to
effect such compliance.

 

5. Tax Withholding.

 

(a) The Grantee agrees that, subject to clause 5(b) below, no later than the
date as of which the restrictions on the Restricted Stock shall lapse with
respect to all or any of the Restricted Stock covered by this Agreement, the
Grantee shall pay to the Company (in cash or to the extent permitted by the
Committee, Shares held by the Grantee whose Fair Market Value on the day
preceding the date the Restricted Stock vests is equal to the amount of the
Grantee’s tax withholding liability) any federal, state or local taxes of any
kind required by law to be withheld, if any, with respect to the Restricted
Stock for which the restrictions shall lapse. The Company or its affiliates
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Grantee any federal, state or local taxes of
any kind required by law to be withheld with respect to the shares of Restricted
Stock.

 

(b) If the Grantee properly elects, within thirty (30) days of the Grant Date,
to include in gross income for federal income tax purposes an amount equal to
the Fair Market Value as of the Grant Date of the Restricted Stock granted
hereunder pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, the Grantee shall pay to the Company, or make other arrangements
satisfactory to the Committee to pay to the Company in the year of

 

2



--------------------------------------------------------------------------------

 

such grant, any federal, state or local taxes required to be withheld with
respect to such Shares. If the Grantee fails to make such payments, the Company
or its affiliates shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee any federal,
state or local taxes of any kind required by law to be withheld with respect to
such Shares.

 

6. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its affiliates to terminate the Grantee’s employment at any time, in
the absence of a specific written agreement to the contrary.

 

7. Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:

 

(a) Agrees to Terms of the Plan. The Grantee has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. The Grantee acknowledges that there may
be adverse tax consequences upon the vesting of Restricted Stock or disposition
of the Shares once vested, and that the Grantee should consult a tax adviser
prior to such time.

 

(b) Cooperation. The Grantee agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

 

8. Adjustment Upon Changes in Capitalization. In the event of a Change in
Capitalization, the Committee may make appropriate adjustments to the number and
class of shares relating to Restricted Stock as it deems appropriate, in its
sole discretion, to preserve the value of this Award. The Committee’s adjustment
shall be made in accordance with the provisions of Section 14 of the Plan and
shall be effective and final, binding and conclusive for all purposes of the
Plan and this Agreement.

 

9. Governing Law; Modification. This Agreement shall be governed by the laws of
the State of Delaware without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

 

10. Defined Terms. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms used but not defined herein have
the definitions as provided in the Plan. The terms and provisions of the Plan
are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, this Agreement shall govern and control.

 

11. Miscellaneous. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

PLAINS EXPLORATION & PRODUCTION COMPANY

By:

 

 

                                                                              
                                                

   

Name:

   

Title:

GRANTEE

By:

 

 

                                                                              
                                                

 

4